DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 12/5/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-6 and 8-21 are pending.
5.	Claims 7, and 22-48 were cancelled in a preliminary amendment. 
Information Disclosure Statement
6.	Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 
Specification
7.	The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-6, 8, 10-19, and 21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Adjakple et al. US 20140086177 hereafter Adjakple.     

 As to Claim 1. (Original)     Adjakple discloses a method for establishing a connection [i.e. attach/link/access/registration] between a Neutral Host (NH) network [i.e. MNO-mobile network operator/Service Provider or RAN with core Network; Section 0002: MNO operator is a service provider (i.e. host network)] and one or more virtual radio access networks (vRANs) [i.e. Virtual Network-VN/Cloud Network], under a service level agreement (SLA) therebetween, the method comprising [Figs. 12B (Depicts the RAN, Network Provider/CN and Virtualization Network Levels), 28 and 29, Sections 0240, 0141, 0329, 0424: MNO operator is a service provider and gain access to cloud/virtual network. Both cross-stakeholders policy managers performed in the WTRU and VPRCF (virtual entity) coordinate policies and rules including service level agreements, QoS/QoE, etc. For networks based on 3GPP architecture, a special IE indicator reserved for the VN in an ATTACH message and the network node/eNB or MME connect or directly connect the VN's network. Procedures to initiate and secure communication link between virtualization network and RAN, core network, cloud network. Note: Applicant Spec refers to NH similar to MNO]:
     -    sending a message [i.e. Attach Message] to the one or more vRANs [i.e. Virtual Network-VN/Cloud Network], the message including an identity of the NH network [Section 0245: Identification of each MNO and support (i.e. capability) of network virtualization is broadcasted] and at least a first radio parameter [Fig. 12B, Sections 0005, 0162, 0329: The WTRU send (through RAN/Core Network/MNO) a service attach request to a virtual provider that include an indication to support CN (core network) extension and Access Point Name (APN) network identifier. The WTRU or the Network trigger one or more of a request for network connection, a request of service to VPRCF (virtual entity/device) which receive configuration information from the WTRU/network. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network], 
      -    in response to the message, receiving an identity [i.e. address/identification/ID] of the one or more vRANs and at least a second radio parameter [i.e. VN capability/QoS]; and [Fig. 12B, Sections 0144, 0162, 0300: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast. The WTRU or the Network trigger request for network connection to VPRCF (virtual entity/device); in response the VPCRF supply configuration information to the WTRU or Network. The presence of a particular VN or Cloud represented by the system broadcasting the VN-Id/Cloud-Id, name and/or addresses, which is associated with the VN network access and/or network registration],
-    establishing the connection [i.e. attach/link/access/registration] between the NH network [i.e. MNO-mobile network operator/Service Provider or RAN with core Network] and the one or more vRANs [i.e. Virtual Network-VN/Cloud Network], based on the identity of the one or more vRANs, the identity of the NH network [Fig. 12B, Sections 0300, 0401, 0406: The VN network access and/or network registration include WTRU/VN contact/registration, the registration routed via the CN node (e.g., an MME node) to which the WTRU may be initially connected to. Network access and registration information include top-ranked cell/RAN, CN and VN or Cloud, their identities, addresses and QoS (i.e. parameter). The VN respond in the registration accept message with the list of available VN services and granting the registration]
	and one of the at least first radio parameter and the at least second radio parameter [Sections 0144, 0245, 0329: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast. Identification of each MNO and support (i.e. capability) of network virtualization is broadcasted. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network]. 

As to Claim 2.    (Original)     Adjakple discloses the method of claim 1, wherein the at least first parameter comprises a radio capability of the NH [i.e. MNO-mobile network operator/Service Provider or RAN with core Network] network [Sections 0089, 0104, 0401: The communication link between the RAN and the core network defined as an R3 reference point that includes protocols for mobility management capabilities. Mobile operators (MO/MNO) provide services/capabilities. Network access and registration information include top-ranked cell/RAN, CN and VN or Cloud, their identities, addresses and QoS (i.e. parameter/capability)].

As to Claim 3. (Currently amended)    Adjakple discloses the method of claim 1, wherein the at least second parameter comprises a radio capability of the one or more vRANs [Sections 0144, 0401: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast. Network access and registration information include top-ranked cell/RAN, CN and VN or Cloud, their identities, addresses and QoS (i.e. parameter/capability)].

As to Claim 4.    (Original) Adjakple discloses the method of claim 3, wherein the radio capability of the one or more vRANs [Sections 0144: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast] comprises one or more of [Note “one or more” is an alternative language which suggest only 1 of the following choice will meet limitation the choice is PCI]:   -  one or more carrier frequencies; - a carrier bandwidth; - a number of antenna ports; - a plurality of channel numbers; -  a Block Error Rate (BLER) target; - a Physical Cell Identity (PCI); and - a Random Access Channel (RACH) preamble [Fig. 28 (illustrates an providing access via a general virtualized (service) network (VN) supporting cell), Sections 0303, 0321: The range of the RAN that may be under the home coverage of the VN or the Cloud provided to the WTRU includes a white list of the Area Ids and a list of RANs Cell-Ids. In general virtualized network (VN) support a cell in a network and broadcast the VN operation support indicator used for establishment procedure/messages].

As to Claim 5.    (Original) Adjakple discloses the method of claim 2, wherein the radio capability of the NH network [Sections 0089, 0104: The communication link between the RAN and the core network includes protocols for mobility management capabilities. Mobile operators (MO/MNO) provide services/capabilities] comprises one or more of [Note “one or more” is an alternative language which suggest only 1 of the following choice will meet limitation the choices are RLC and power]  -    a carrier frequency range; - a carrier bandwidth; - a number of carriers; - an occupied bandwidth (OBW); - a Radio Link Control (RLC) mode; - an instantaneous bandwidth (IBW); and - a maximum output power (OP) [Sections 0194, 0394: The WTRU access the network on a service basis, regardless of the operator network and service provider used, for example, assuming radio link control (RLC) logic is virtualized in the cloud, the WTRU may establish one connection based on onboard radio protocol logic and may use that connection to access the cloud-remote radio link logic. The WTRU may choose a VN or a Cloud together with the available RAN/CN based on the power consumption consideration].

As to Claim 6.    (Currently amended)   Adjakple discloses the method of claim 1, wherein the message [Sections 0005, 0329: The WTRU send (through RAN/Core Network/MNO) a service attach request to a virtual provider that include an indication to support CN (core network) extension. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network] further comprises one or more of: -    a list of detected cells; - a list of supported channels; -    channel loads for shared spectrum; - a list of statistics of channel conditions; - Noise Floor (NF) measurements; - Energy Detect (ED) level; and - Received signal strength indicator (RSSI) histogram [Section 0345, 0348: WTRU may look for a network attach point cell among multiple detected cells, given the preference of a lightly loaded on a cell with good radio coverage or service QoS or past quality of experience (QOE) or other network policies or user preferences or settings. When the WTRU performs the system access, signal strength or signal quality difference (e.g., 3 dB in signal quality) is used for access priority].

As to Claim 8.    (Currently amended) Adjakple discloses the method of claim 1, wherein the sending and receiving are performed over a FI interface [i.e. Interface between VPRCF (virtual entity device) and PCRF (part of core network)] between the NH network and the one or more vRANs [Figs, 15, 30, Sections 0136, 0233: An interface may be defined for the VSS to interact with the an entity in the virtualization layer and with the network elements at the core network level and with the network elements at the radio access network level.  As illustrated in FIG. 15, an interface established between the VPRCF and the PRCF (e.g., 3GPP architecture)]. 

As to Claim 10.    (Original) Adjakple discloses the method of claim 1, wherein the at least first radio parameter is a physical cell identity (PCI) [i.e. cell/area IDs] that the NH network wants to use and wherein receiving the at least second radio parameter comprises receiving the PCI [Sections 0299, 0303, 0321: One or more parameters provided to WTRUs and nodes in the relevant RANs/CNs via various interface level control messages related to virtualized network (VN) or the CN. The range of the RAN and the VN/Cloud provided to the WTRU includes a white list of the Area Ids and a list of RANs Cell-Ids. In general virtualized network (VN) support a cell in a network and broadcast the VN operation support indicator used for establishment procedure/messages].
As to Claim 11. (Original)     Adjakple discloses the method of claim 1, wherein sending the message to the one or more vRANs [Sections 0005, 0329: The WTRU send (through RAN/Core Network/MNO) a service attach request to a virtual provider. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network] comprises a request for the at least first parameter and receiving the at least second radio parameter is in response to the request for the at least first parameter [Sections 0133, 0258, 0299: The service node selection function enable the RAN to associate the WTRU with an entity in the operator virtualization layer based on parameter that the RAN may use to direct the WTRU request toward the appropriate service node. The RAN and virtual layer share parameters associated with request including number of supported connections and protocols. One or more parameters provided to WTRUs and nodes in the relevant RANs/CNs (e.g., via various interface level control messages with virtualized network (VN) or the CN (cloud network)].

As to Claim 12.  (Original)   Adjakple discloses a network node [i.e. Base Station/RAN] comprising [Sections 0053, 0059: The base station part of the RAN. The RAN in communication with the core network] processing circuitry [Processor-118], comprising a processor and a memory [Fig. 1B, Memory-132], the memory containing instructions executable by the processor, whereby the network node [i.e. Base Station/RAN] is operative to [Figs. 1A-D, Sections 0062, 0063, 0067: FIG. 1B also contemplate embodiments of base stations and/or the nodes that base stations represent, such as a site controller, and proxy nodes, among others. The processor-118 may be a general purpose processor or any other type of integrated circuit (IC), a state machine, and the like. The processor access information from, and store data in, any type of suitable memory-130/132]:
-    send a message [i.e. Attach Message] to the one or more vRANs [i.e. Virtual Network-VN/Cloud Network], the message including an identity of the NH network [Section 0245: Identification of each MNO and support (i.e. capability) of network virtualization is broadcasted] and at least a first radio parameter [Fig. 12B, Sections 0005, 0162, 0329: The WTRU send (through RAN/Core Network/MNO) a service attach request to a virtual provider that include an indication to support CN (core network) extension and Access Point Name (APN) network identifier. The WTRU or the Network trigger one or more of a request for network connection, a request of service to VPRCF (virtual entity/device) which receive configuration information from the WTRU/network. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network];
-    in response to the message, receive an identity [i.e. address/identification/ID] of the one or more vRANs and at least a second radio parameter [i.e. VN capability/QoS]; and [Fig. 12B, Sections 0144, 0162, 0300: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast. The WTRU or the Network trigger request for network connection to VPRCF (virtual entity/device); in response the VPCRF supply configuration information to the WTRU or Network. The presence of a particular VN or Cloud represented by the system broadcasting the VN-Id/Cloud-Id, name and/or addresses, which is associated with the VN network access and/or network registration],
-    establish the connection [i.e. attach/link/access/registration] between the NH network [i.e. MNO-mobile network operator/Service Provider or RAN with core Network] and the one or more vRANs [i.e. Virtual Network-VN/Cloud Network], based on the identity of the one or more vRANs, the identity of the NH network [Fig. 12B, Sections 0300, 0401, 0406: The VN network access and/or network registration include WTRU/VN contact/registration, the registration routed via the CN node (e.g., an MME node) to which the WTRU may be initially connected to. Network access and registration information include top-ranked cell/RAN, CN and VN or Cloud, their identities, addresses and QoS (i.e. parameter). The VN respond in the registration accept message with the list of available VN services and granting the registration]
            and one of the at least first radio parameter and the at least second radio parameter [Sections 0144, 0245, 0329: The VSACF (virtual entity/device) manage the service capability (i.e. parameter) of the network for broadcast. Identification of each MNO and support (i.e. capability) of network virtualization is broadcasted. Based on 3GPP architecture, a special IE including parameters and indicator reserved for the VN (virtual network) in an ATTACH message to connect the VN's network]. 

As to Claim 13.    (Original) The network node of claim 12, wherein the at least first parameter comprises a radio capability of the NH network [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14.    (Currently amended) The network node of claim 12, wherein the at least second parameter comprises a radio capability of the one or more vRANs [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.    (Original) The network node of claim 14, wherein the radio capability of the one or more vRANs comprises one or more of: -    one or more carrier frequencies; -    a carrier bandwidth; -    a number of antenna ports; -    a plurality of channel numbers; -    a Block Error Rate (BLER) target; -    a Physical Cell Identity (PCI); and -    a Random Access Channel (RACH) preamble [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16.    (Original) The network node of claim 13, wherein the radio capability of the NH network comprises one or more of: -    a carrier frequency range; -    a carrier bandwidth; -    a number of carriers; -    an occupied bandwidth (OBW); -    a Radio Link Control (RLC) mode; -    an instantaneous bandwidth (IBW); and -    a maximum output power (OP) [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17.    (Currently amended) The network node of claim 12. wherein the message further comprises one or more of: -    a list of detected cells; -    a list of supported channels; -    channel loads for shared spectrum; -    a list of statistics of channel conditions; -    Noise Floor (NF) measurements; -    Energy Detect (ED) level; and -    Received signal strength indicator (RSSI) histogram [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 18.    (Currently amended)     Adjakple discloses the network node [i.e. Base Station/RAN] of claim 12, wherein the processor [Processor-118] is configured to receive one or more of: -    a maximum transmit opportunity (TXOP); -    a transmit power; -    a downlink reference signal (DRS) configuration; and -    a packet data convergence protocol (PDCP) flow identity map [Fig. 1B, Sections 0068, 0072: The processor-118 receive power from the power source. The NodeB/RNCs configured to support other functionality, such as outer loop power control, packet scheduling, and the like].

As to Claim 19.    (Currently amended) The network node of claim 12, wherein the processor is configured to send and receive over a FI interface between the NH network and the one or more vRANs [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21.    (Original) The network node of claim 12, wherein the at least first radio parameter is a physical cell identity (PCI) that the NH network wants to use and wherein the processor is configured to receive the PCI [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Adjakple et al. US 20140086177 hereafter Adjakple in view of Lee et al. US 20140301192 hereafter Lee.   

 As to Claim 9. (Original)      Adjakple discloses the method of claim 1, wherein the at least first radio parameter is a carrier frequency [i.e. bandwidth/operation frequency] that the NH network [i.e. MNO-mobile network operator/Service Provider or RAN with core Network] wants to use [Fig. 1A (Depicts Core Network/RAN), Sections 0050, 0089, 0104, 0160: The system of Fig. 1A is a multiple access system that enable sharing of system resources including wireless bandwidth and one or more channel access methods such as frequency division multiple access. The communication link between the RAN and the core network includes protocols for mobility management capabilities. Mobile operators (MO/MNO) provide services/capabilities. The VPCRF implement rules for frequency selection priority for access technology],
Adjakple is silent on and wherein receiving the at least second radio parameter comprises receiving the carrier frequency.
	However, Lee teaches and wherein receiving the at least second radio parameter comprises receiving the carrier frequency [Fig. 1, Sections 0045, 0047, 0062: The VNS (virtual network service) negotiation initiation include exchanging parameters, such as VNS instance identifier and bandwidths (i.e. frequencies/carrier frequencies) relating to connectivity. NPC (network provider controller-associated with provider network) receives VNS negotiation initiation parameters. VNS negotiation initiation and response include a set of parameters, such as a VNS identifier, connectivity type, a bandwidth type, bandwidth resource, and excess bandwidth resource]. 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Adjakple relating to NH or MNO/Core network establishing connection with virtual network/RAN and using FDMA including multiple access wireless bandwidth and provided parameter or capabilities with the teaching of Lee relating to NPC (i.e. similar to NH) receiving parameters from virtual network that includes multiple bandwidth (i.e. frequency) information and VN initiation and response includes exchanging parameters which includes identifier and bandwidths. By combining the method/systems, the response can include parameters such as carrier frequency or bandwidths thereby facilitating the connection between the NHN/MNO-CN with the virtual network for the devices to communicate between the networks as suggested by Lee.

As to Claim 20.    (Original) The network node of claim 12, wherein the at least first radio parameter is a carrier frequency that the NH network wants to use and wherein the processor is configured to receive the carrier frequency [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
	                                  Prior Art Information
	The prior arts made of record and not relied upon AHMAVAARA US 20160100331 in particular discloses in Section [0002] System relate to techniques for providing discoverable offload services via a neutral host network (NHN); and FERTONANI WO2017/070635 in particular Figs. 1-2, Page 7-9 are considered pertinent to applicant's disclosure.  Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 6, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477